DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (here in after Baer)(US 2017/0181111) in view of Scurtu et al. (here in after Scurtu) (US 2013/0080591), and further in view Wang et al. (here in after Wang) (US 2015/0146584).

Regarding claim 1, Baer discloses a system for detecting, confirming, or analyzing signals (abstract, par.7), comprising: a computing device comprising a memory (abstract, par.7, 34, 37)  and a processor (par.19, 32-34, 36); and a data interpolator (read as application processor), comprising a plurality of programming instructions stored in the memory  of, and operating on the processor of, the computing device, wherein the plurality of programming instructions, when operating on the processor (see fig.2, element 208, par.33) , cause the computing device to: receive signal information (fig.2, element 204; receive RF signals through RF 
    	Baer keeps silent about fill in missing sample data by incorporating additional known information.
	In a similar endeavor, Scurtu discloses (par.25) that during the sampling session, it evaluate the drop-off data, and adds them with respect to the past records.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the signal analyzing system as taught by Baer with the incorporating additional information in order to fill in the missing sample.
	The combination of Baer, and Scurtu keep silent about the reverse propagation model to determine transmitter antenna patterns, and use measured data to improve propagation models.
	In a similar endeavor, Wang discloses (par.68) an antenna calibrating system for receiving feedback information to determine data rates of antenna patterns measurement, and monitor the feedback until it is stable.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the signal analyzing system as taught by Baer with the antenna calibrating system as taught by Wang in order to detect the antenna pattern measurement.

Regarding claim 2, Baer discloses a method for detecting, confirming, or analyzing signals, (abstract, and par.7) comprising the steps of: receiving signal information (fig.2, element 204; receive RF signals through RF transceiver); combining samples in the time domain; combining 
	Baer keeps silent about fill in missing sample data by incorporating additional known information.
	In a similar endeavor, Scurtu discloses (par.25) that during the sampling session, it evaluate the drop-off data, and adds them with respect to the past records.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the signal analyzing system as taught by Baer with the incorporating additional information in order to fill in the missing sample.
	The combination of Baer, and Scurtu keep silent about the reverse propagation model to determine transmitter antenna patterns, and use measured data to improve propagation models.
	In a similar endeavor, Wang discloses (par.68) an antenna calibrating system for receiving feedback information to determine data rates of antenna patterns measurement, and monitor the feedback until it is stable.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the signal analyzing system as taught by Baer with the antenna calibrating system as taught by Wang in order to detect the antenna pattern measurement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378.  The examiner can normally be reached on 7-8 am, 9-2 pm, 3.30-5.30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644